Title: To James Madison from William G. Oliver, 12 January 1816
From: Oliver, William G.
To: Madison, James


                    
                        
                            “Knock and it shall be open’d unto You”
                          “Seek and you shall find”
                        “Ask and it shall be given unto you”
                        
                    
                    
                        
                            Dear Sir,
                            Philadelphia, January 12th: 1816.
                        
                        Thus I take the liberty of Knocking at your bountiful and generous Heart, hoping that it shall be Open’d unto me; who is sincerely Seeking your approbation in my behalf, at the same time wishing, that this Letter may find you in perfect health; but ⟨willin⟩g to comply with so small a request;

⟨S⟩ir—I Ask a Commission in the Army, ⟨whi⟩ch I hope shall be given me by your Order, through the Honorable Secretary of the War Department. With high Consideration, I have the honor to be, Dear Sir, Your very Obedt. and Humble Servt.
                        
                            Wm: G: OliverLate CaptainU.S. Army
                        
                    
                